                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

     MATTHEW BOLAND,
           Plaintiff,                                           No. 3:18cv1958 (MPS)
           v.
     WILKINS et al.,
           Defendants.

                                    SCHEDULING ORDER

         The Court having ruled on summary judgment, and mediation having been unsuccessful,

the parties' Joint Trial Memorandum is due August 28, 2021.

JOINT TRIAL MEMORANDUM INSTRUCTIONS

       The parties shall confer and shall jointly prepare and submit for the Court’s approval a
Joint Trial Memorandum in compliance with the District’s Standing Order Regarding Trial
Memoranda in Civil Cases as modified in these instructions. In addition to filing an original of
the Joint Trial Memorandum with the Clerk of the Court, counsel shall also provide
Chambers with a courtesy copy of the Joint Trial Memorandum and all attachments, both
in hard copy and as an electronic file compatible with Microsoft Word, sent to Chambers via
e-mail or saved on a CD-ROM. The Joint Trial Memorandum is intended to be a jointly prepared
document. Therefore, these Instructions are not satisfied by stapling together trial memoranda
prepared separately by counsel for each party.

         The Joint Trial Memorandum shall contain the following information:

1.       TRIAL COUNSEL: Counsel shall list the names, addresses, telephone numbers, fax
         numbers and e-mail addresses of the attorney(s) who will try the case. Trial counsel must
         attend the Final Pretrial Conference, unless excused in advance by the Court.

2.       JURISDICTION: Counsel shall set forth the basis for federal jurisdiction.

3.       JURY/NON-JURY: Counsel shall state whether the case is to be tried to a jury or to the
         Court.

4.       LENGTH OF TRIAL: Counsel shall set forth a realistic estimate of trial days required
         based on the expected length of testimony for each witness on both direct and cross -
         examination.

5.       FURTHER PROCEEDINGS:             Specify, with reasons, the necessity of any further
         proceedings prior to trial.
6.   NATURE OF CASE: Counsel for both parties shall separately state the nature of each
     cause of action and the relief sought. If appropriate, state the nature of any cross-claims,
     counterclaims and/or affirmative defenses.

7.   TRIAL BY MAGISTRATE JUDGE: Counsel shall indicate whether they have agreed to
     a trial by a Magistrate Judge and if so, file signed consent forms providing for any appeal
     to be heard directly by the Court of Appeals.

8.   EVIDENCE: Prior to preparing and submitting the Joint Trial Memorandum,
     counsel are required to exchange lists of proposed witnesses, exhibits and deposition
     transcripts to enable counsel for each party to state in the Joint Trial Memorandum
     whether they object to any proposed witness, exhibit or transcript.

        a. Witnesses: Counsel shall set forth the names and addresses of each witness to be
           called at trial, including a brief summary of the anticipated testimony and the
           expected duration of the witness’s testimony. Counsel shall indicate which
           witnesses are likely to testify and which witnesses will be called only if the need
           arises. For each expert witness, set forth the opinion to be expressed, a brief
           summary of the basis of the opinion and a list of the materials on which the witness
           intends to rely. Also state the area of the witness’s expertise and attach a copy of
           the expert’s report and a curriculum vitae, if available.

            Any objection to the admissibility of the testimony of any witness must be stated
            in this section of the Joint Trial Memorandum, along with a brief statement of the
            grounds and authority supporting the objection as well as a brief statement from the
            proponent of the witness regarding admissibility.

            NOTE: Witnesses not included in this list shall not be permitted to testify at
            trial, except for good cause shown. All listed witnesses will be permitted to
            testify unless there is an explicit objection stated to the witness’s testimony.

        b. Exhibits: Counsel shall attach a list of all exhibits—including a brief description of
           their contents—to be offered at trial, except for any exhibits used solely for
           impeachment. The parties shall mark all exhibits numerically with exhibit tags
           (which will be provided by the Clerk’s Office upon request) starting with Plaintiff’s
           Exhibit “1” and Defendant’s Exhibit “501.” Where there are multiple plaintiffs or
           defendants, counsel shall coordinate exhibit identification to ensure that exhibit
           numbers are not duplicated. Copies of the actual exhibits shall be exchanged no
           later than seven (7) days prior to submission of the Joint Trial Memorandum.
           Copies of all exhibits as to which there may be objections must be brought to
           the Final Pretrial Conference. Three (3) days before trial, counsel shall deliver
           to Judge Shea copies of all exhibits placed in a three-ring binder with a copy of the
           exhibit list at the front of the binder and with each exhibit separately tabbed, and
           shall deliver to the Courtroom Deputy the original set of exhibits along with an
           exhibit list.



                                              2
            Any objection to the admissibility of any exhibit must be stated in this section of
            the Joint Trial Memorandum, along with a brief statement of the grounds and
            authority supporting the objection as well as a brief statement from the proponent
            of the exhibit regarding admissibility.

            NOTE: Exhibits not exchanged seven (7) days prior to submission of the Joint
            Trial Memorandum and exhibits not listed will not be admitted at trial, except
            for good cause shown and except for any exhibits admitted solely for
            impeachment. All listed exhibits shall be deemed admissible unless there is an
            explicit objection stated to the exhibit.

        c. Deposition Testimony: Counsel shall list each witness who is expected to testify by
           deposition at trial. Such list will include a designation by page references of the
           deposition transcript which each party proposes to read into evidence. Cross -
           designations shall be listed as provided by Fed. R. Civ. P. 32(a)(6). The list shall
           include all objections to deposition designations. A marked-up version of the
           deposition transcript should also be submitted along with the Joint Trial
           Memorandum (blue for plaintiff; red for defendant).

            NOTE: Objections not stated in the Joint Trial Memorandum will be deemed
            waived, except for good cause shown.

9.   STIPULATIONS AND PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF
     LAW: Counsel for both parties shall confer in an effort to enter into a written stipulation
     of uncontroverted facts and into an agreed statement of the contested issues of fact and law.

        a. Bench Trial: Each party shall submit specific proposed findings of fact necessary
           to support a judgment in that party’s favor, identifying each witness and/or exhibit
           as to each factual conclusion. Each party shall also submit proposed conclusions of
           law, citing the legal authority that supports each claim or defense.

            Except by order of the Court, post-trial briefing will not be permitted. Any pre-
            trial memoranda which any party(ies) wish the Court to consider must be filed no
            later than seven (7) days prior to the date trial commences.

        b. Jury Trial: The stipulation of uncontroverted facts will be read to the jury, and no
           evidence shall be presented on the uncontested facts.

                 i. Proposed Voir Dire Questions: Counsel shall attach a list of questions to be
                    submitted to the jury panel as part of the Joint Trial Memoranda, with any
                    supplements no later than 24 hours before jury selection.

                ii. Proposed Jury Instructions: The parties shall meet and confer for the
                    purposes of preparing and filing jury instructions. Counsel shall attach
                    requests for jury instructions, citing relevant legal authority for each
                    proposed instruction. Counsel are not required to submit general jury


                                              3
                        instructions which, for example, instruct the jury on its role, evidence in
                        general, witness credibility, etc. If any party objects to another party’s
                        proposed instruction, counsel must briefly state the nature of the objection
                        and the legal authority supporting the objection.

                   iii. Proposed Verdict Form: Counsel shall meet and confer for the purposes of
                        preparing and filing a proposed verdict form and/or special interrogatories.
                        Counsel shall attach (and also include on the diskette) proposed verdict
                        forms and any proposed special interrogatories. If the parties are unable to
                        agree as to the appropriateness of a proposed form, counsel for the objecting
                        party must state the basis for the objection and provide an alternative
                        proposal (on a diskette).

                   iv. Brief Description of Case and Parties: Counsel shall meet and confer and
                       agree upon a brief description of the case, the issues and the parties that the
                       Court can read to proposed jurors at the outset of jury selection.

10.      ANTICIPATED EVIDENTIARY PROBLEMS: Counsel shall list any evidentiary
         problems anticipated by any party, but counsel shall not file motions in limine with the
         Joint Trial Memorandum. Instead, counsel shall file motions in limine along with
         memoranda of law concerning any anticipated evidentiary problems, including any issues
         relating to the admissibility of expert testimony under Fed. R. Evid. 702 –05 and the
         Daubert v. Merrill Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), line of cases, no later
         than 30 days before the first pretrial conference set by the Court. The Court will
         typically schedule the trial and the pretrial conference shortly after the filing of the Joint
         Trial Memorandum. All memoranda in opposition to any motion in limine must be filed
         no later than 15 days before the first pretrial conference set by the Court. Reply
         briefs shall not be filed in connection with motions in limine without obtaining
         permission in advance from the Court.

11.      COURTROOM TECHNOLOGY: Counsel shall specify what, if any, technology they
         intend to use during trial. For instance, if counsel intend to use an overhead projector,
         transparencies, Elmo, or to connect a laptop to display exhibits or other documents, they
         must specify as much in the Joint Trial Memorandum. Counsel may coordinate with the
         Courtroom Deputy to set up any technology in advance of trial.

                                                IT IS SO ORDERED.

                                                   /s/
                                                Michael P. Shea, U.S.D.J.

Dated:          Hartford, Connecticut
                July 13, 2021




                                                   4
